Defendant has appealed from a judgment of the Albany County Court in favor of plaintiff *621entered on the verdict of a jury. The action was commenced to recover the sum of $1,000 evidenced by a promissory note. On this appeal defendant concedes that the only question presented relates to the affirmative defense as to whether or not the claim is barred by the Statute of Limitations. A payment of interest amounting to thirty dollars was made on the note on March 18, 1931, by defendant’s daughter and a member of his household. This payment was due on January 1,1931. Defendant contends that the payment by his daughter was made without his knowledge, consent or approval. The jury found upon conflicting evidence that it was made with his authority. The evidence sustains the verdict. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.